Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William L. Handy, Jr., appeals the district court’s order denying his “Motion Requesting Release on Bail Pending Resolution of Petitioner’s 28 U.S.C.[A.] § 2255 [ (West Supp.2010) ] Motion Pursuant to 18 U.S.C. § 3143(b) [ (2006) ] and the Court’s Inherent Power.” Our review reveals that the district court recently denied Handy’s § 2255 motion. Accordingly, because the relief Handy seeks is no longer available, we dismiss his appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.